Citation Nr: 1324681	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for disability manifested by numbness in the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

When this case was most recently before the Board in December 2012, it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Review of the record indicates that a remand is required to obtain the Veteran's outstanding medical records.  Currently, the record includes VA and private treatment records dated through November 2008.  In a February 2013 report, a VA examiner provided an opinion as to the nature of the Veteran's claimed disability based on a review of the claims file and the Veterans Health Administration (VHA) records.  The examiner noted that a November 2008 electromyography (EMG) report from Noran Neurological Clinical was reviewed.  However, this EMG report is currently not included in the claims file or Virtual VA.  In this regard, a November 2008 VA medical record indicates that records from a non VA facility were received and scanned.  As the November 2008 EMG report is relevant to the claim on appeal, it is necessary in adjudicating the Veteran's claim.  Therefore, the outstanding November 2008 EMG report and any additional outstanding records must be obtained and associated with the record before the Board decides the appeal.  

Additionally, the Board notes that in a June 2013 brief, the Veteran's representative presented argument to the effect that presumptive service connection is warranted for the numbness in the Veteran's arms based on his service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board notes that the Veteran denied having such service in his formal claim for service connection.  Moreover, his DD 214 indicates that he had no foreign service.  Therefore, the originating agency should request the Veteran to clarify whether he is claiming to have served in the Southwest Asia theater of operations.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to clarify whether he is claiming to have served in the Southwest Asia theater of operations.  If he responds in the affirmative, undertake any indicated development, to include development to verify such service.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, specifically to include the November 2008 EMG report from Noran Neurological Clinic.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

